In re State of Louisiana; — -Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Criminal District Court Div. I, No. 281-985; to the Court of Appeal, Fourth Circuit, No(s). 2003-KA-1794, 2003-KA-1794.
Granted. The courts below erred by considering the merits of the defendant’s Crosby reservation, see State v. Crosby, 338 So.2d 584 (La.1976), in an out-of-time appeal granted years after finality of the defendant’s conviction and sentence. See La.C.Cr.P. art. 930.8(A) (“No application for post-conviction relief including applications which seek an out-of-time appeal, shall be considered if it is filed more than two years after the judgment of conviction and sentence has become final .”); State ex rel. Glover v. State, 93-2330, p. 22 (La.9/5/95), 660 So.2d 1189, 1201 (“[T]he fact that the trial court reached the merits in an untimely filed application for post conviction relief ... [does] not preclude [an appellate court] from raising Art. 930.8’s time bar.”). The decision of the court of appeal is therefore reversed and the defendant’s conviction and sentence are reinstated.
CALOGERO, C.J., would deny the writ.
WEIMER, J., would deny the writ.